                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DEBRA VANESSA WHITE,                                CASE NO. C19-0284-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    RELAY RESOURCES and GENERAL
      SERVICES ADMINISTRATION,
13
                             Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to continue the trial
18
     date and to amend the case schedule (Dkt. No. 87). The Court hereby GRANTS the motion and
19
     orders as follows:
20
            1.      The 5-day estimate jury trial is continued to October 13, 2020, at 9:30 a.m.;
21
            2.      The proposed pretrial order must be filed by October 6, 2020;
22
            3.      Trial briefs and proposed voir dire/jury instructions must be filed by October 9,
23
                    2020;
24
            4.      Discovery must be completed by June 15, 2020; and
25
            5.      Dispositive motions must be filed by July 15, 2020.
26


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 1
 1        DATED this 24th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 2
